



a106accelerationofexe_image1.jpg [a106accelerationofexe_image1.jpg]
Broadcom Inc.
(the “Company”)


Policy on Acceleration of Executive Staff
Equity Awards in the Event of Permanent Disability


March 13, 2019


This policy (the “Policy”) applies in the event of the Permanent Disability, as
defined below, of (i) any officer of the Company, as such term is defined Rule
16a-1, promulgated under the Securities Exchange Act of 1934, as amended (each,
an “Officer”) and (ii) any member of the Executive Staff, from time to time, of
the Chief Executive Officer of the Company (the “CEO”), as determined by the CEO
(each such person, an “Executive Staff Member” and together with the Officers,
the “Covered Executives”).


The Board of Directors of the Company (the “Board”) believes that it is
important to provide Covered Executives with certain benefits relating to their
outstanding equity and equity-linked awards, as set forth below, upon his or her
termination of service to the Company and its subsidiaries (collectively,
“Broadcom”) due to Permanent Disability, to enhance Covered Executives’
financial security thereby providing incentive and encouragement to remain with
Broadcom notwithstanding the possibility of such an event.


In the event an employee of Broadcom experiences a Covered Termination at a time
when he or she is a Covered Executive, each outstanding and unvested Eligible
Award shall automatically become vested and, if applicable, any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to one-hundred percent (100%) of that number of unvested
shares of Company common stock underlying such Eligible Award as of the
Termination Date.


“Compensation Committee” means the Compensation Committee of the Board.




--------------------------------------------------------------------------------







“Covered Termination” means the termination of Covered Executive’s employment
because of Covered Executive’s Permanent Disability, in each case, to the extent
necessary, that constitutes a “Separation from Service” (as defined below).


“Eligible Award” means each Company equity and equity-linked award held by such
employee that as of the Termination Date, pursuant to its terms, vests solely
based upon continued service (including, without limitation, each time-based
stock option and restricted stock unit award and each performance-based stock
option and restricted stock unit award for which the performance criteria has
been met as of the Termination Date), provided that any such award with a
Vesting Base Date (as defined in the agreement evidencing the award) shall be
deemed an Eligible Award only if the Termination Date occurs following the
Vesting Base Date.


“Permanent Disability” means the Covered Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.


“Termination Date” means the date Covered Executive experiences a Covered
Termination.


Notwithstanding any provision to the contrary in this Policy, no amount deemed
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) shall be payable pursuant to this Policy unless
Covered Executive’s termination of employment constitutes a “separation from
service” with Broadcom within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Separation from Service”) and, except as provided in the following paragraph,
any such amount shall be paid or distributed on the sixtieth (60th) day
following the Covered Executive’s Separation from Service.




2





--------------------------------------------------------------------------------





If the Covered Executive is deemed at the time of his or her Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Policy is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Covered Executive’s benefits shall not be provided to Executive (or such
Executive’s heirs, executors, legatees, administrators or successors, as
applicable) prior to the earlier of (a) the expiration of the six (6)-month
period measured from the date of Executive’s Separation from Service or (b) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this paragraph shall be paid or distributed in a single lump sum to
Executive.


Each Covered Executive’s employment with Broadcom is and shall continue to be
“at-will,” as defined under applicable law.


The benefits provided under this Policy are intended to be additive to any
benefits a Covered Executive becomes entitled to under any other policy,
program, plan or agreement, notwithstanding any language therein to the
contrary, unless the provision of benefits hereunder is deemed by the Board or
the Compensation Committee, as applicable, to be duplicative. Any determination
of the Board or the Compensation Committee, as applicable, shall be conclusive
and binding on the Company and the applicable Covered Executive. For the
avoidance of doubt, this Policy supersedes the Policy on Acceleration of
Executive Staff Equity Awards in the Event of Death or Permanent Disability,
dated April 4, 2018, which has been terminated effective as of the date this
Policy was approved by the Board.


This Policy shall be administered by the Compensation Committee in respect of
Covered Executives other than the CEO and by the Board in respect of the CEO.
The determination of the Board or the Compensation Committee, as applicable,
need not be uniform with respect to one or more Covered Executives.




3





--------------------------------------------------------------------------------





The Policy will be governed by and construed in accordance with the laws of the
State of California.


The Board or the Compensation Committee may amend, repeal or replace the Policy
in whole or part at any time, provided, that to the extent any such amendment or
replacement materially increases the benefit provided to the CEO hereunder, such
amendment or replacement shall be approved by the Board.










Policy Effective March 13, 2019


4



